PER CURIAM.
The petitioner Brown seeks review of an Order of the Florida Industrial Commission which affirmed an Order of a deputy commissioner who denied a workmen’s compensation claim for additional benefits, medical treatment, expenses and penalties.
We have heard oral argument and have carefully considered the record and briefs. It appears that the Order of the deputy commissioner was supported by competent substantial evidence and that there has been no deviation from the essential requirements of the law. The Petition for a Writ of Cer-tiorari is, therefore, denied, and the petitioner’s application for an additional attorney fee is, likewise, denied.
It is so ordered.
THORNAL, C. J., ROBERTS, DREW and O’CONNELL, JJ., and KING, Circuit Judge, concur.